DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a first half antenna subassembly dipole” and “a second half d antenna”. The term “first half antenna subassembly dipole” causes confusion as to what the antenna element that is being referred to is, e.g., whether it is a half dipole subassembly or some other antenna structure; the Examiner recommends correction to “a first half dipole antenna subassembly”. The term “a second half d antenna subassembly” is indefinite because it is not a complete phrase. Additionally, the claim recites “a first half antenna subassembly dipole” and it is indefinite and unclear whether the second half antenna subassembly requires a dipole or not and if not, it would be further unclear how the antenna is constructed. Clarification and correction of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190288371 A1 (hereinafter “Kamgaing”) and US 20200412022 A1 (hereinafter “Yun”).
Claim 1: Kamgaing teaches an antenna package: a chip package (e.g., package of FIGS. 1-4; e.g., see chip 180, 182, 280, 282, 380, 382, 480, 482) including a plurality of feed lines (e.g., see 134, 334, 434 wherein for the dipole array of FIG. 2, a plurality of feed lines are required), a first antenna (e.g., see 293 in FIG. 2) electrically coupled to the feed lines, and a second antenna (e.g., see 294) electrically coupled to the feed lines, wherein the first and second antenna point away from each other in a direction substantially perpendicular to the chip package (e.g., see 293 and 294 pointing away from each other and in directions perpendicular to 250).
	Kamgaing does not explicitly teach a first antenna and the second antenna are subassemblies, wherein the first and second antenna subassemblies point away from each other in a direction substantially perpendicular to the chip package.

	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement wherein the first and second antenna are a first antenna subassembly and a second antenna subassembly, wherein the first and second antenna subassemblies point away from each other in a direction perpendicular to the chip package of Kamgaing as taught by Yun in order to form an antenna having a feeding arrangement where one layer can be designated a feeding signal while another layer can be designated a grounding signal thereby reducing complexity of signal lines on one or a single layer.
	Claim 2: the modified invention of Kamgaing teaches the antenna package of claim 1, wherein the first antenna subassembly comprises a plurality of first half dipoles (e.g., 1236 being a first half dipole).
	Claim 3: the modified invention of Kamgaing teaches the antenna package of claim 1, wherein the second antenna subassembly comprises a plurality of second half dipoles (e.g., 1237 being a second half dipole).

	Claim 5: the modified invention of Kamgaing teaches the antenna package of claim 2, wherein the first antenna subassembly is bent in an upward direction (wherein the upward direction is designated in the direction of 1236 in FIG. 14 of Yun).
	Claim 6: the modified invention of Kamgaing teaches the antenna package of claim 3, wherein the second antenna subassembly is bent in a downward direction (wherein the downward direction is designated in the direction of 1237 in FIG. 14 of Yun).
	Claim 7: Kamgaing teaches the antenna package of claim 1, wherein the first and second antenna subassemblies include a flex substrate formed from printed circuit boards (PCB) or flex-film PCB (e.g., see Para. 106).
	Claim 8: Kamgaing does not explicitly teach the antenna package of claim 1, wherein the first and second half antenna subassemblies are etched into printed circuit boards (PCB). 
However before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the first and second half antenna subassemblies by etching into the printed circuit boards, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

	Claim 10: the modified invention of Kamgaing teaches the antenna package of claim 7, wherein the flex substrate of the first and second half antenna subassemblies are L-shaped projecting outward from the chip package (e.g., see L-shape of dipole antennas in Kamgaing and Yun where they projection in a extending outward direction from the chip package).
	Claim 11: the modified invention of Kamgaing teaches the antenna package of claim 7, wherein the flex substrate of the first and second half antenna subassemblies have legs that are parallel to each other (e.g., wherein the dipole legs are parallel to each other in Kamgaing and Yun).
	Claim 12: Kamgaing teaches the antenna package of claim 1, wherein each of the first and second half antenna subassemblies further comprises a stiffener (e.g., the substrate of 152, 352, 452 providing as a stiffener to support and hold the antenna elements or the spacing material in FIG. 14A between 1236, 1237 and remaining components).
	Claim 13: Kamgaing does not explicitly teach (within the dipole embodiment) the antenna package of claim 12, wherein each of the first and second half antenna subassemblies further comprises a ground plane incorporated into the stiffener.

	Before the effective filing date of invention, it would have been obvious to a skilled artisan to further implement each of the first and second half antenna subassemblies of Kamgaing further comprises a ground plane incorporated into the stiffener in order to further make the dipole directional towards the opposite of the ground plane and/or further increase the gain of the antenna.
Claim 14: Kamgaing teaches the antenna package of claim 12, wherein the stiffener is solid (e.g., 152 being solid or spacing in between 1236, 1237 in FIG. 14A of Yun).
	Claim 15: Kamgaing teaches the antenna package of claim 12, wherein the stiffener includes an air cavity (wherein substrates include air within them and thereby air cavities).
	Claim 16: Kamgaing teaches a method for providing an antenna package (e.g., package of FIGS. 1-5) comprising: providing a chip package (e.g., see chip 180, 182, 280, 282, 380, 382, 480, 482) including a plurality of feed lines (e.g., see 134, 334, 434 wherein for the dipole array of FIG. 2, a plurality of feed lines are required); forming a first half antenna (e.g., see 293 in FIG. 2 being a half of a dipole antenna) electrically coupled to the feed lines; and forming a second half antenna (e.g., see 294) electrically coupled to the feed lines, wherein the first and second half antenna point away from 
Kamgaing does not explicitly teach a first half antenna and the second half antenna are subassemblies, wherein the first half and second half antenna subassemblies point away from each other in a direction substantially perpendicular to the chip package.
However Yun teaches an antenna package (e.g., see FIG. 12-14B): a package (e.g., see 1200) including a plurality of feed lines (e.g., see 1245, 1246, 1253, 1254 in FIG. 14B and a plurality for each antenna set A7, A8, A11, A12 in FIG. 12), a first half antenna subassembly (e.g., see 1236 in FIG. 14A for all A7, A8, A11, A12) electrically coupled to the feed lines (as shown), and a second half antenna subassembly (e.g., see 1237) electrically coupled to the feed lines, wherein the first and second half antenna subassemblies point away from each other in a direction substantially perpendicular to the package (as shown).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement wherein the first and second half antenna are a first half antenna subassembly and a second half antenna subassembly, wherein the first and second half antenna subassemblies point away from each other in a direction perpendicular to the chip package of Kamgaing as taught by Yun in order to form an antenna having a feeding arrangement where one layer can be designated a feeding signal while another layer can be designated a grounding signal thereby reducing complexity of signal lines on one or a single layer.

	Claim 18: Kamgaing does not explicitly teach the method of claim 16, wherein the first and second half antenna subassemblies are formed by etching into printed circuit boards (PCB).
However before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the first and second half antenna subassemblies by etching into the printed circuit boards, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Alternatively, the Examiner takes Official/Judicial Notice that etching an antenna into a PCB is ‘old and well-known in the art’ and before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize an etching method for forming the antenna in the PCB in order to form a thin layer conductor which can be easy to manufacture using ink.
	Claim 19: Kamgaing teaches an antenna package (e.g., package of FIGS. 1-4): a chip package (e.g., chip 180, 182, 280, 282, 380, 382, 480, 482) including a plurality of feed lines (e.g., see 134, 334, 434 wherein for the dipole array of FIG. 2, a plurality of feed lines are required), a first half dipole antenna (e.g., see 293 in FIG. 2) electrically coupled to the feed lines, and a second half dipole antenna (e.g., see 294) electrically 
	Claim 20: Kamgaing teaches the antenna package of claim 19, wherein the first and second half antenna subassemblies are millimeter (mm) wave antennas covering from approximately 24 to 43.5 GHz. (e.g., see Para. 102).
	Claim 21: Kamgaing teaches the antenna package of claim 19, wherein the first and second antenna subassemblies include a flex substrate formed from printed circuit boards (PCB) or flex-film PCB (e.g., see Para. 102).
	Claim 22: Kamgaing teaches the antenna package of claim 19, wherein the chip package includes a rigid RFIC chip package (e.g., see Para. 24).
	Claim 23: Kamgaing does not explicitly teach the antenna package of claim 22, wherein the RFIC chip package further comprises ground vias.
	However Yun teaches wherein the package further comprises ground vias (e.g., see 4411 in FIG. 4B, Para. 109). 
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form wherein the RFIC chip package further comprises ground vias as taught by Yun in order to connect ground planes across various layers of the package as taught by Yun. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.